DETAILED ACTION
In response to a communication received on 7 March 2022, applicant amended claims 1-4, 6-12, and 14-20.
Claims 1-20 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claim(s) 1 and 16 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5 and 7-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rogers et al. (US 2002/0191592 A1) in view of Hung et al. (2014/0201356 A1) in view of Thurbert et al. (US 2015/0327261 A1).

With respect to claim 1, Rogers discloses: a data transmission scheduling method applied to a data transmission scheduling system, wherein, the data transmission scheduling system comprises at least one scheduling server, a plurality of data producers and data consumers, the method comprising:
generating, by the at least one scheduling server, a transmission schedule table according to infrastructure information of all online data producers and all online data consumers as well as the data production status and the data consumption status (i.e., generating a schedule time table of flows of packets based on any number of links and switches according to the topology and historical metrics of any transmission/reception interface in Rogers, ¶0017, ¶0079-0082).
Rogers discloses utilizing historical metrics, geographical information, and date/time information to predictively schedule packet transmission on links (¶0081, ¶0082).  Rogers do(es) not explicitly disclose the following.  Hung, in order to avoid congestion of accessing a database to update for host information (¶0006), discloses: periodically acquiring, by the at least one scheduling server, data production status of all online data producers during a previous period and data consumption status of all online data consumers during the previous period (i.e., periodically collecting status information of registered hosts in Hung, ¶0053).
Based on Rogers in view of Hung, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings of Hung to improve upon those of Rogers in order to avoid congestion of accessing a database to update for host information.
Rogers discloses generating a schedule time table of flows of packets based on any number of links and switches according to the topology and historical metrics of any transmission/reception interface (¶0017, ¶0079-0082).  Rogers and Hung do(es) not explicitly disclose the following.  Thurbert, in order to guarentee delivery, provide fixed latency, and reduce jitter close to zero (¶0053-56), discloses: wherein the transmission schedule table includes information indicating one or more data consumers of all online data consumers corresponding to each online data producer (i.e., indicating an associated path with timetable of a specified packet transmission according to a time slot in Thurbert, ¶0059); and
providing, by the at least one scheduling server, the transmission schedule table to all online data producers, such that all online data producers perform data transmission based on the transmission schedule table. (i.e., orchestrator computs path and timetable and pushes the path and time table to every node participating in the forwarding to transmit the packet according to the schedule in Thurbert, ¶0059).
Based on Rogers in view of Hung, and further in view of Thurbert, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings of Thurbert to improve upon those of Rogers in order to guarentee delivery, provide fixed latency, and reduce jitter close to zero.

With respect to claim 2, Rogers discloses: the method according to claim 1, wherein the providing, by the at least one scheduling server, the transmission schedule table to all online data producers, such that all online data producers perform data transmission based on the transmission schedule table comprises: with respect to a target online data producer, sending, by the at least one scheduling server, the transmission schedule table to the target online data producer for storage (i.e., after performing the reservation of appointments and scheduling packet flows, the scheduling agent sends scheduling packets to the switches in Rogers, fig. 4, ¶0066-0068); and
when target data needs to be transmitted to a data consumer, transmitting, by the target online data producer, the target data according to the stored transmission schedule table. (i.e., transmitting packets based on the packet flow schedule and the receiving interface may also expect arrival of the packet based on the packet flow schedule in Rogers, ¶0023).

With respect to claim 3, Rogers discloses: the method according to claim 2, further comprising: caching, by the at least one scheduling server, the transmission schedule table at a server front end (i.e., referencing database of infrastructure and schedule information in Rogers, ¶0055);
In response to scheduling information corresponding to the target data not existing in the transmission schedule table stored by the target online data producer, sending, by the target online data producer, a data scheduling request to the at least one scheduling server (i.e., requesting the scheduling agent for a needed session and path between server and collector in Rogers, ¶0065-0067);
looking up target scheduling information corresponding to the target data in the transmission schedule table cached at the server front end and feeding back the target scheduling information to the target online data producer, by the at least one scheduling server (i.e., lookup in response to request information in database to establish a circuit for the requested session and scheduling in Rogers, ¶0055); and
transmitting, by the target online data producer, the target data according to the target scheduling information. (i.e., transmitting packets based on the packet flow schedule and the receiving interface may also expect arrival of the packet based on the packet flow schedule in Rogers, ¶0023).

With respect to claim 4, Rogers discloses: the method according to claim 3, further comprising after the target online data producer sending a data scheduling request to the at least one scheduling server: in response to the scheduling information corresponding to the target data not existing in the transmission schedule table cached at the server front end, generating target scheduling information corresponding to the target data based on the infrastructure information of the target online data producer and feeding back the target scheduling information to the target online data producer, by the at least one scheduling server. (i.e., in response to request for scheduling, calculating best route path and reserve appointments needed to fulfil the request through the links according to schedule in Rogers, ¶0065-0068).

With respect to claim 5, Rogers discloses: the method according to claim 4, wherein, the data production status comprises a data production amount indicating a total data amount of various types of data generated during a period (i.e., a historic load or link speed for a given switch in Rogers, ¶0081).
Rogers discloses:  the generating target scheduling information corresponding to the target data comprises: determining a ranking of the target online data producer in all the online data producers according to the data production amount of the target online data producer during the previous period (i.e., establish relative comparison for best available path of producers and consumers to distinguish a best path for routing packet flow based on historic load and/or link speed in Rogers, ¶0079-0081), and
selecting a target online data consumer from all the online data consumers according to the ranking, so as to transmit the target data to the target online data consumer. (i.e., establishing a distinguished path of switches based on best available rankings to schedule a packet flow further considering factors like a witches historic load or link speed in Rogers, ¶0079-0081).

With respect to claim 7, Rogers discloses: the method according to claim 1, wherein, providing, by the at least one scheduling server, the transmission schedule table to all online data producers, such that all online data producers perform data transmission based on the transmission schedule table comprises: caching, by the at least one scheduling server, the transmission schedule table at a server front end (i.e., referencing database of infrastructure and schedule information in Rogers, ¶0055);
with respect to any one of the online data producers, sending, by the online data producer, a data scheduling request to the at least one scheduling server, when target data needs to be transmitted to a data consumer (i.e., requesting the scheduling agent for a needed session and path between server and collector in Rogers, ¶0065-0067);
looking up target scheduling information corresponding to the target data in the transmission schedule table cached at the server front end and feeding back the target scheduling information to the online data producer, by the at least one scheduling server (i.e., lookup in response to request information in database to establish a circuit for the requested session and scheduling in Rogers, ¶0055); and
transmitting, by the online data producer, the target data according to the target scheduling information. (i.e., transmitting packets based on the packet flow schedule and the receiving interface may also expect arrival of the packet based on the packet flow schedule in Rogers, ¶0023).

With respect to claim 8, Rogers discloses: utilizing historical metrics, geographical information, and date/time information to predictively schedule packet transmission on links (¶0081, ¶0082); and marking the target data producer as an online data producer and allocating online data consumers during a current period to the target data producer based on the infrastructure information of the target data producer, by the at least one scheduling server (i.e., link sped used for determining candidate paths or links to use for assigning schedules for the network in Rogers, ¶0096).
Rogers do(es) not explicitly disclose the following.  Hung, in order to avoid congestion of accessing a database to update for host information (¶0006), discloses: the method according to claim 1, further comprising: in response to  receiving a registration request or a re-online request for a target data producer, acquiring, by the at least one scheduling server, infrastructure information of the target data producer (i.e., receiving a registration from a host corresponding to a monitoring server and then host collects and sends status information to monitoring server in Hung, ¶0053).
Based on Rogers in view of Hung, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings of Hung to improve upon those of Rogers in order to avoid congestion of accessing a database to update for host information.

With respect to claim 9, Rogers discloses: utilizing historical metrics, geographical information, and date/time information to predictively schedule packet transmission on links (¶0081, ¶0082); and marking the target data producer as an online data producer and allocating online data consumers during a current period to the target data producer based on the infrastructure information of the target data producer, by the at least one scheduling server. (i.e., link sped used for determining candidate paths or links to use for assigning schedules for the network in Rogers, ¶0096).
Rogers do(es) not explicitly disclose the following.  Hung, in order to avoid congestion of accessing a database to update for host information (¶0006), discloses: the method according to claim 2, further comprising: in response to receiving a registration request or a re-online request for a target data producer, acquiring, by the at least one scheduling server, infrastructure information of the target data producer (i.e., receiving a registration from a host corresponding to a monitoring server and then host collects and sends status information to monitoring server in Hung, ¶0053).
Based on Rogers in view of Hung, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings of Hung to improve upon those of Rogers in order to avoid congestion of accessing a database to update for host information.

With respect to claim 10, Rogers discloses: the method according to claim 1, further comprising: in response to a logout request or a sleep request for a target data producer being received, or in response to a keep-alive message being not received from the target data producer within a preset duration, marking, by the at least one scheduling server, the target data producer as a non-online data producer (i.e., updating the data base according to reconfiguration of the topology by user or hardware failure in Rogers, ¶0095).

With respect to claim 11, Rogers discloses utilizing historical metrics, geographical information, and date/time information to predictively schedule packet transmission on links (¶0081, ¶0082); and marking the target data consumer as an online data consumer, by the at least one scheduling server (i.e., discovering and updating database for topology changes including determining candidates for paths for scheduling based on criteria such as link speed in Rogers, ¶0095-0096);
generating, by the at least one scheduling server, a latest transmission schedule table, according to the infrastructure information of all online data producers and the data production status during the previous period as well as the infrastructure information of all online data consumers and the data consumption status during the previous period (i.e., generating a schedule time table of flows of packets based on any number of links and switches according to the topology and historical metrics of any transmission/reception interface in Rogers, ¶0017, ¶0079-0082); and
providing, by the at least one scheduling server, the latest transmission schedule table to all online data producers, such that all online data producers perform data transmission based on the latest transmission schedule table. (i.e., after performing the reservation of appointments and scheduling packet flows, the scheduling agent sends scheduling packets of the scheduled time table to the switches in Rogers, fig. 4, ¶0017, ¶0066-0068).
Rogers do(es) not explicitly disclose the following.  Hung, in order to avoid congestion of accessing a database to update for host information (¶0006), discloses: the method according to claim 1, further comprising: in response to receiving a registration request or a re-online request for a target data consumer, acquiring infrastructure information of the target data consumer (i.e., receiving a registration from a host corresponding to a monitoring server and then host collects and sends status information to monitoring server in Hung, ¶0053).
Based on Rogers in view of Hung, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings of Hung to improve upon those of Rogers in order to avoid congestion of accessing a database to update for host information.

With respect to claim 12, Rogers discloses: the method according to claim 1, further comprising: in response to a logout request or a sleep request for a target data consumer being received, or in response to a keep-alive message not received from the target data consumer within a preset duration, marking, by the at least one scheduling server, the target data consumer as a non-online data consumer (i.e., updating the data base according to reconfiguration of the topology by user or hardware failure in Rogers, ¶0095);
generating, by the at least one scheduling server, a latest transmission schedule table, according to the infrastructure information of all online data producers and the data production status during the previous period as well as the infrastructure information of all online data consumers and the data consumption status during the previous period (i.e., generating a schedule time table of flows of packets based on any number of links and switches according to the topology and historical metrics of any transmission/reception interface in Rogers, ¶0017, ¶0079-0082); and
providing, by the at least one scheduling server, the latest transmission schedule table to all online data producers, such that all online data producers perform data transmission based on the latest transmission schedule table (i.e., after performing the reservation of appointments and scheduling packet flows, the scheduling agent sends scheduling packets of the scheduled time table to the switches in Rogers, fig. 4, ¶0017, ¶0066-0068).

With respect to claim 13, Rogers discloses: the method according to claim 1, wherein, the data production status comprises at least one of a data production amount indicating a total data amount of various types of data generated during a period, and a distribution for generation rate (i.e., historical data includes a link speed indicating data transmitted in a given period in Rogers, ¶0081-0082); and
the data consumption status comprises at least one of a total data amount of various types of data received during a period, a distribution for receiving rate, a device load, and a percentage of analyzed data. (i.e., historical data including loads of the switches in Rogers, ¶0081-0082).

With respect to claim 14, Rogers discloses: the method according to claim 1, wherein, a client scheduling program is installed on each of the pluralty of data producers and data consumers (i.e., schedule aware end points are devices capable of transmitting based on received schedules in Rogers, ¶0017).
Rogers discloses utilizing historical metrics, geographical information, and date/time information to predictively schedule packet transmission on links (¶0081, ¶0082).  Rogers do(es) not explicitly disclose the following.  Hung, in order to avoid congestion of accessing a database to update for host information (¶0006), discloses: the client scheduling program is configured to periodically collect data production status or data consumption status of a data producer or a data consumer to which it belongs and then transmit the data production status or data consumption status to the at least one scheduling server in a form of an HTTP message (i.e., periodically collecting status information of registered hosts in Hung, ¶0053).
Based on Rogers in view of Hung, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings of Hung to improve upon those of Rogers in order to avoid congestion of accessing a database to update for host information.

With respect to claim 15, Rogers discloses: the method according to claim 1, wherein, the data production status comprises a data production amount indicating a total data amount of various types of data generated during a period (i.e., establishing the best available path between producer and consumer switch interfaces based on historical link speed in Rogers, ¶0081-0082), and the data consumption status comprises a device load (i.e., establishing the best available path between producer and consumer switch interfaces based on historical load in Rogers, ¶0081-0082),
wherein, generating, by the at least one scheduling server, the transmission schedule table according to infrastructure information of all online data producers and all online data consumers as well as the data production status and the data consumption status comprises: 
grouping all the online data producers and all the online data consumers according to the network operators to which they belong or according to geographical locations (i.e., establishing the best available path between producer and consumer switch interfaces based on geographical distance between switches to establish geographical clusters of switches in Rogers, ¶0081-0082);
with respect to online data producers and online data consumers that belong to the same network operator or have the same geographical location, sorting the online data producers according to data production amount during the previous period (i.e., establishing the best available path between producer and consumer switch interfaces based on historical link speed in Rogers, ¶0081-0082), and
sorting the online data consumers according to the device load (i.e., establishing the best available path between producer and consumer switch interfaces based on historical load in Rogers, ¶0081-0082); and
matching the online data producers with the online data consumers according to the sorting (i.e., establishing the best available path between producer and consumer switch interfaces based on historical load, geographical location, and link speeds in Rogers, ¶0081-0082).

With respect to claim 16, the limitation(s) of claim 16 are similar to those of claim(s) 1.  Therefore, claim 16 is rejected with the same reasoning as claim(s) 1.
With respect to claim 17, the limitation(s) of claim 17 are similar to those of claim(s) 2.  Therefore, claim 17 is rejected with the same reasoning as claim(s) 2.
With respect to claim 18, the limitation(s) of claim 18 are similar to those of claim(s) 3.  Therefore, claim 18 is rejected with the same reasoning as claim(s) 3.
With respect to claim 19, the limitation(s) of claim 19 are similar to those of claim(s) 4.  Therefore, claim 19 is rejected with the same reasoning as claim(s) 4.
With respect to claim 20, the limitation(s) of claim 20 are similar to those of claim(s) 7.  Therefore, claim 20 is rejected with the same reasoning as claim(s) 7.


Claims 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rogers et al. (US 2002/0191592 A1) in view of Hung et al. (2014/0201356 A1) and Thurbert et al. (US 2015/0327261 A1), and further in view of Horvitz (US 6,085,226).

With respect to claim 6, Rogers discloses utilizing historical metrics, geographical information, and date/time information to predictively schedule packet transmission on links (¶0081, ¶0082).  Rogers, Hung and Thurbert do(es) not explicitly disclose the following.  Horvitz, in order to avoid unduly burdening and network with tasks regarding testing the network capacity (col. 33 lines 27-34), discloses: the method according to claim 5, wherein, the generating target scheduling information corresponding to the target data further comprises: in response to the data production amount of the target online data producer during the previous period not capable of being acquired, taking, as the data production amount of the target online data producer during the previous period, a default value or an average data production amount for all the online data producers during the previous period (i.e., assess a given server to store in a table based on a default value corresponding to URL country suffix and access times in Horvitz, col. 33 lines 35-67).
Based on Rogers in view of Hung and Thurbert, and further in view of Horvitz, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings of Horvitz to improve upon those of Rogers in order to avoid unduly burdening and network with tasks regarding testing the network capacity.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHERMAN L LIN whose telephone number is (571)270-7446. The examiner can normally be reached Monday through Friday 9:00 AM - 5:00 PM (Eastern).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joon Hwang can be reached on 571-272-4036. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





Sherman Lin
6/11/2022

/S. L./Examiner, Art Unit 2447

/JOON H HWANG/Supervisory Patent Examiner, Art Unit 2447